The prisoner was convicted of horse stealing at a court of sessions held for Pendleton district. The indictment charged the crime as having been committed in Pendleton county. A motion for arresting the judgment was made on this ground: and it was alleged, that since the abolition of county courts no such district or portion of country, within the State, is known, or can he known in law, by the name of Pendleton county ;■ and that it did not appear, that the offence was committed in Pendleton district, and within the jurisdiction of the court, wherein the conviction was had. But upon inspecting the indictment, it appeared that “ Pendleton district” was mentioned in the margin, at the head of the caption of the indictment} and that the offence was laid as committed “ in Pendleton county, in the district aforesaid and the court were of opinion, that the motion in arrest of judgment could not prevail, as it did appear, clearly, that the offence was committed within the district of Pendleton, and the words “Pendleton county,” might be rejected as surplusage.